DETAILED CORRESPONDENCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Election/Restriction
This application contains claims directed to the following patentably distinct species:

Group 1: Fig. 1-7 and 18 appear generic to the below species:
Species 1A:  Fig. 8
Species 1B:  Fig. 9
Species 1C: Fig. 10
Species 1D:  Fig. 11
Species 1E: Fig. 12
Species 1F: Fig. 13
Species 1G:  Fig. 14
Species 1H:  Fig. 15
Species 1I: Fig. 16
Species 1J:  Fig. 17
Species 1K: Fig. 19
Species 1L: Fig. 20
Species 1M:  Fig. 21
Species 1N:  Fig. 22
Species 1O: Fig. 23
Species 1P:  Fig. 124
Species 1Q: Fig. 25-26
Species 1R: Fig. 27-28
Species 1S:  Fig. 29-30
Species 1T:  Fig. 31
Species 1U: Fig. 32-37

Group 2:  Fig. 38, 45 and 47-52 appear generic to the below species:
	Species 2A: Fig. 39-40
	Species 2B:  Fig. 41-42
	Species 2C:  Fig. 43
	Species 2D:  Fig. 44
	Species 2E:  Fig. 46

The species are independent or distinct because of the relationship between the various motion transmitting assemblies and motions thereof, as the motions and motion transmitting assemblies appear critical to the invention, especially concerning multiple 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species (select either one species from either of Group 1 or Group 2), or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species contain patentably distinct features that would require a different search strategy or a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) including different text searches and/or the prior art applicable to one species would not likely be applicable to another species.  This is a serious burden on the examiner.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE J. WALRAED-SULLIVAN/Examiner, Art Unit 3635